Citation Nr: 0402749	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from December 1944 until 
October 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Paul, Minnesota.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, it is noted that the issue of service 
connection for the cause of the veteran's death was first 
considered by the RO an October 1998 rating determination.  
At that time, the claim was denied.  The appellant did not 
challenge that decision and it became final.  See 38 U.S.C.A. 
§ 7105.  

In February 2001, the appellant again raised the issue on 
appeal.  In a decision issued on March 20, 2002, the RO held 
that new and material evidence sufficient to reopen the claim 
had not been presented.  However, on March 26, 2002, 
38 C.F.R. § 3.309(d) was amended to include colon cancer 
among the list of presumptive diseases related to radiation-
exposed veterans.  

Due to the change in the regulations governing radiation 
claims, the Board will consider the appellant's current claim 
of service connection for the cause of the veteran's death on 
a de novo basis, without regard to finality of the previous 
October 1998 rating decision.  See Routen v. Brown, 142 F.3d 
1434, 1441 (Fed.Cir. 1998) (citing Spencer v. Brown, 17 F.3d 
368, 372 (Fed.Cir. 1994) (a change in a VA regulation can 
constitute a new basis for entitlement to a benefit)).  

Prior to addressing the merits of the appellant's claim, 
however, the Board must first consider a preliminary matter, 
as will be detailed below.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the appellant received a notice letter 
dated in January 2001.  That letter satisfactorily informed 
her of the evidence necessary to substantiate her claim of 
entitlement to service connection for the cause of the 
veteran's death.  However, the January 2001 correspondence 
did not discuss VA's development assistance.  Therefore, the 
requirements under the VCAA and Quartuccio have not been met, 
and additional notice is necessary here.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  If new evidence is received in 
response to the above action, 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, considering 
all new evidence.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




